Title: To George Washington from Anthony Wayne, 17 January 1783
From: Wayne, Anthony
To: Washington, George


                        
                            Dear Sir
                            Charlestown 17th Jany 1783
                        
                        The total liberation of the Southern States from an enemy, affords the Citizens a flattering prospect of a continuation of peace & tranquility; so that probably the troops of the middle States will be Ordered to return to
                            the Northard in the course of the spring; be that as it may, the shock my constitution has met with from reiterated
                            attacks of the fever, in this Inhospitable climate, render it expedient, in the Opinion of my Physicians for me to proceed
                            northerly as soon as my health is sufficiently reestablished to undertake so long a Journey; Genl Greene to whom I feel
                            myself under the highest Obligations for his very polite attention on all occasions, backs the Opinion of the Doctors with
                            the anxiety of a sincere friend; thus advised I shall leave this place some time in March, unless you order these troops
                            to join your Army, in that case I will proceed with them & should there be a prospect of an other Campaign in that
                            quarter; permit me to take the liberty of solliciting the Command of the light Infantry; but if your Excellency has already
                            disposed of that Command, I am silent, & doubt not, that it will be conducted with more ability, but not with more
                            zeal, than under the direction of your Excellency’s very Affectionate & sincere Hume Servt
                        
                            Anty Wayne
                        
                    